Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

ANDREA C.,                      )
                                )                       Supreme Court No. S-14996
           Appellant,           )
                                )                       Superior Court No. 3AN-04-08093 CI
     v.                         )
                                )                       OPINION
MARCUS K.,                      )
                                )                       No. 7027 – August 7, 2015
           Appellee.            )
_______________________________ )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Patrick J. McKay, Judge.

              Appearances: Andrea C., pro se, Wolfeboro, New
              Hampshire, Appellant. Marcus K., pro se, Anchorage,
              Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              STOWERS, Justice.

I.    INTRODUCTION
              Andrea C.1 appeals the superior court’s decision to award Marcus K.
primary physical and sole legal custody of their two children. Andrea argues the
superior court made inadequate findings regarding Marcus’s history of domestic



      1
              We have abbreviated the parties’ names and use pseudonyms for their
children to protect the children’s privacy.
violence, and she also challenges the superior court’s application of the best interest
factors. We affirm the superior court’s custody decision for the reasons discussed below.
II.    FACTS AND PROCEEDINGS
       A.     Earlier Custody Proceedings2
              Andrea C. and Marcus K. are the divorced parents of two children, Daniel
and Bryson.3 Since their divorce, Andrea and Marcus have engaged in a contentious
custody battle. Although Marcus originally received only supervised visitation with the
children because he had a history of domestic violence,4 Marcus enjoyed primary
physical custody and shared legal custody immediately prior to the custody modification
at issue in this appeal.
              This significant shift in custody appears to have been the result of two
factors. First, Marcus rebutted the domestic violence presumption, making it possible
for the superior court to award him physical and legal custody. Second, the superior
court had increasing concerns regarding Andrea’s parenting. For example, in 2006 the
court noted that both parents had “emotionally abused” the children, but that Marcus had
made “great strides in his ability to deal with [the] confrontation and stress associated
with divided parenting.” The court described Andrea as “the primary person that
continually subjects the children to emotional abuse” and believed she was unable to


       2
             We discuss the history of this custody dispute in some detail to provide
relevant context.
       3
             At the time of the 2012 custody modification from which Andrea appeals,
Daniel was eleven years old and Bryson was eight years old.
       4
              AS 25.24.150(g). A parent who has a history of perpetrating domestic
violence is subject to a rebuttable presumption against an award of physical or legal
custody. Id. A parent has a history of perpetrating domestic violence when “during one
incident of domestic violence, the parent caused serious physical injury or . . . the parent
has engaged in more than one incident of domestic violence.” AS 25.24.150(h).

                                            -2-                                       7027

recognize her shortcomings as a parent. The court later characterized Andrea as
“controlling” and “manipulative.”
             In a related 2007 proceeding, the superior court took evidence regarding
an interaction between Andrea and Daniel, which the court described as “disturbing.”
A custody investigation ordered in a 2010 modification proceeding also raised concerns
regarding Andrea’s relationship with Daniel, noting, “[I]t is clear there is a serious
problem between Mother and [Daniel]. [Daniel’s] escalating behavior and verbal abuse
towards Mother is a concern as well as Mother’s sometimes inappropriate responses.”
             The superior court attempted to address these issues by ordering Andrea to
complete a parenting class in 2006. And in 2007, in response to the “disturbing”
interaction between Andrea and Daniel, the court ordered her to take an anger
management class. Andrea failed to complete either requirement for several years and
was eventually held in contempt. It appears Andrea may have completed the anger
management course and started the parenting class in 2010.
      B.     The Current Custody Dispute
             The proceedings leading up to this appeal began when Andrea filed a
custody modification request because of her new husband’s impending move to New
Jersey. Andrea briefly mentioned domestic violence in her motion to modify, stating
“[domestic violence] is being addressed in another motion. I would, however, like the
court[] to consider these issues when making its decision.”
             The same day she moved to modify custody Andrea also filed a motion for
an order to show cause. Among other allegations, Andrea noted that Marcus had a
history of domestic violence and that Marcus’s second ex-wife, Angelec, had recently
obtained a domestic violence protective order against him, which Andrea attached to her
motion. Superior Court Judge Patrick J. McKay denied the motion for an order to show



                                          -3-                                    7027

cause but informed Andrea that she could raise these allegations at the custody
modification trial.
              The superior court also ordered that an earlier custody investigation be
updated. The updated report stressed that the children continued to be placed in the
middle of their parents’ custody dispute and that the children needed consistency and
stability above all to meet their needs. The report found Marcus was more capable and
willing to meet the children’s educational needs based on interviews with their teachers
that indicated that Marcus was the more involved parent. The report also noted that both
children preferred to stay in Anchorage so that they could “be near their friends and
complete school with them.”
              The custody investigator concluded that the stability factor5 favored Marcus
because of his “support for the education of the children and for their team sports.” And
on domestic violence, the investigator noted, “[the Office of Children’s Services] has
been involved with this family on a historical basis but . . . nothing has been
substantiated.”6 The investigator believed that “[t]he boys need to remain together” and
underscored that they “need consistency” and “need to remain with their familiar
teachers and friends.” The report ultimately recommended that Marcus receive sole legal
and primary physical custody, with Andrea having physical custody during seven
consecutive weeks in the summer and over certain holidays.




       5
             Alaska Statute 25.24.150(c) lists nine best interest factors a court should
consider in making a custody determination, one of which is “the length of time the child
has lived in a stable, satisfactory environment and the desirability of maintaining
continuity.” AS 25.24.150(c)(5).
       6
             The report did not discuss the new domestic violence order that Angelec
had obtained against Marcus.

                                           -4-                                      7027

              The superior court held a custody trial in November 2012. Andrea called
as a witness Dr. Laura Jones, a child psychologist who had worked with both children.
While Dr. Jones noted that Andrea had “played an important role” in the children’s
therapy, Marcus “ha[d] been more actively involved.” And Dr. Jones testified that
Andrea and Daniel “ha[d] had a more emotionally reactive relationship over the years.”
Dr. Jones noted that “[Daniel] struggles when he does not have consistency and stability
in his life, and certainly a big family move . . . creates a lack of consistency, a lack of
stability . . . that has been difficult for [Daniel].” Dr. Jones explained that “for young
kids, having physical . . . stability in terms of a very regulated, continual . . . experience
of their life, their surroundings, the people they’re with leads . . . to psychological
stability.”
              Andrea never introduced any evidence supporting her allegations of
Marcus’s history of domestic violence, notwithstanding her brief reference to domestic
violence in her motion for an order to show cause and the superior court’s statement to
her that she could address her allegation in the custody trial.
              The superior court found that Andrea’s move out of Alaska constituted a
substantial change in circumstances and then reviewed the statutory best interest factors
to make its custody decision.        The court found that “[Daniel] has some special
educational and emotional needs which are currently being met here in Alaska.” The
court noted that “both parties have the capability and desire to meet most of the
children’s needs, [but] . . . the parties seem to be unable to control themselves or [are]
oblivious as to how their continual bickering affects their children’s development.” The
court did not give significant weight to the children’s preference because of their age and
because “any preference . . . [was] in all probability not free of suggestion from their
parents.”



                                             -5-                                        7027

              The court found that “there is clearly love and affection . . . between both
children and each parent.” And on the stability factor, the court found that “even prior
to [Andrea’s] move . . . , [Marcus’s] home, with the paternal grandparents, ha[s] been a
stable and satisfactory environment, probably the most stable environment in their lives;
Dr. Jones has testified both previously and at this hearing, that stability is extremely
important for [Daniel].” The court found that “both parties express a desire to allow an
open and loving, frequent relationship between their children and the other parent, [but]
neither parent [does] particularly well at this.”
              Regarding the domestic violence presumption, the superior court
determined that “there [was] no current evidence of any domestic violence . . . in either
household which would affect this court’s decision at this time.” (Emphasis added.) And
the court found no evidence of substance abuse by either parent.
              The superior court awarded Marcus sole legal and primary physical
custody; it awarded Andrea physical custody for seven consecutive weeks in the summer
and over certain holidays. The court noted that “the overwhelming recommendation
from the experts . . . is the need for continuity and stability in [Daniel’s] and [Bryson’s]
li[ves].”
              Andrea filed a motion for reconsideration, arguing that her earlier motion
to show cause regarding Marcus’s alleged domestic violence was “not taken into
consideration.” The superior court denied her motion, and Andrea appealed.7 We
remanded for clarification on the domestic violence issue and gave the court the option
to take additional evidence, but did not require it to do so.8



       7
             Andrea C. v. Marcus K., No. S-14996 (Alaska Supreme Court Order,
July 28, 2014).
       8
              Id. at 4.

                                            -6-                                       7027

      C.     The Superior Court’s Supplemental Findings
             Judge McKay made additional findings without holding another hearing.9
He noted that Andrea was not a credible witness and that “[n]o other witnesses testified
as to Marcus’[s] propensity for domestic violence.”10 Judge McKay also indicated that
he had listened to the hearing on Angelec’s long-term domestic violence petition, which
had been conducted by another judge, and “[did] not find that the entry of that order
should in any way be considered as a ‘qualifying’ long[-]term protective [order] under
AS 25.24.150(g).”11
             Judge McKay specifically took issue with (1) the procedure used in the
domestic violence proceedings; (2) Marcus being informed by the judge that the order
would not affect him unless he violated it; and (3) Marcus being told by the judge to
focus on staying away from Angelec as opposed to filing an appeal or Civil Rule 60(b)
motion.12 Judge McKay determined that Andrea’s evidence did not support a finding
that Marcus had a renewed history of domestic violence, and he affirmed his decision to
give no weight to the domestic violence factor.13 We permitted the parties to file
supplemental briefs addressing his findings on remand.




      9
            Marcus K. v. Andrea C., No. 3AN-04-08093 CI (Alaska Super.,
Aug. 4, 2014).
      10
             Id. at 1.
      11
             Id. at 2.
      12
             Id. at 2 n.1.
      13
             Id. at 2.

                                          -7-                                     7027

III.   STANDARD OF REVIEW
              The superior court has “broad discretion in determining whether a proposed
child-custody modification is in [a] child’s best interests.”14 We will reverse a superior
court’s custody modification only where the record demonstrates an abuse of discretion,
or when the court’s controlling findings of fact were clearly erroneous.15
              An abuse of discretion in the custody modification context occurs when
in reaching its decision the trial court “consider[ed] improper factors, fail[ed] to consider
statutorily mandated factors, or g[ave] too much weight to some factors while ignoring
others.”16 “In the context of a custody modification decree, this analysis must be applied
to assess whether the superior court was justified in changing the previous custody
determination.”17
              Factual findings are clearly erroneous if we are left with a definite and firm
conviction that the superior court was mistaken.18
              “The applicability of collateral estoppel to a particular set of facts is a
question of law subject to independent review.”19 But we review the decision to apply



       14
            Heather W. v. Rudy R., 274 P.3d 478, 481 (Alaska 2012) (quoting Rego v.
Rego, 259 P.3d 447, 452 (Alaska 2011)) (internal quotation marks omitted).
       15
              Id. (citing McLane v. Paul, 189 P.3d 1039, 1042 (Alaska 2008)).
       16
             Kessler v. Kessler, 827 P.2d 1119, 1119 (Alaska 1992) (citing S.N.E. v.
R.L.B., 699 P.2d 875, 878 (Alaska 1985)) (per curiam).
       17
              Gratrix v. Gratrix, 652 P.2d 76, 80 (Alaska 1982).
       18
              Heather W., 274 P.3d at 481(citing Barrett v. Alguire, 35 P.3d 1, 5 (Alaska
2001)).
       19
             State v. United Cook Inlet Drift Ass’n, 895 P.2d 947, 950 (Alaska 1995)
(citing Rapoport v. Tesoro Alaska Petrol. Co., 794 P.2d 949, 951 (Alaska 1990)).

                                            -8-                                        7027

collateral estoppel when its technical requirements20 are otherwise satisfied for abuse of
discretion.21 We will find an abuse of discretion when the superior court has acted in a
manifestly unreasonable manner.22
IV.	   DISCUSSION
             We interpret Andrea’s appeal as presenting two sets of issues. First, we
consider the superior court’s treatment of Andrea’s domestic violence allegations.
Second, we consider the court’s balancing of the remaining best interest factors.
       A.	   The Superior Court Did Not Err When It Gave No Weight To The
             Domestic Violence Allegations Against Marcus.
             Andrea argues that there is sufficient evidence in the record to establish that
Marcus has a history of domestic violence. And she contends that the superior court



       20	
             These elements are:
             1. The plea of collateral estoppel must be asserted against a
             party or one in privity with a party to the first action;
             2. The issue to be precluded from relitigation by operation of
             the doctrine must be identical to that decided in the first
             action; [and]
             3. The issue in the first action must have been resolved by a
             final judgment on the merits.
Sopcak v. Northern Mountain Helicopter Servs., 924 P.2d 1006, 1009 (Alaska 1996)
(quoting Campion v. State, Dep’t of Cmty. & Reg’l Affairs, 876 P.2d 1096, 1098-99
(Alaska 1994)).
       21
             Misyura v. Misyura, 242 P.3d 1037, 1040 (Alaska 2010). But the superior
court’s discretion “must be tempered by principles of fairness in light of the
circumstances in each particular case.” Id. (quoting Borg-Warner Corp. v. Avco Corp.
(Lycoming Div.), 850 P.2d 628, 635 (Alaska 1993)) (internal quotation marks omitted).
       22
            See Collins v. Arctic Builders, 957 P.2d 980, 981 (Alaska 1998) (quoting
Sheehan v. Univ. of Alaska, 700 P.2d 1295, 1297 (Alaska 1985)).

                                           -9-	                                       7027

must make new findings regarding whether Marcus has rebutted the domestic violence
presumption at each custody modification, even when there have been no new
allegations since the last modification order. She asserts that the superior court’s
findings in this most recent modification proceeding were insufficient.
             We see no error with respect to the superior court’s treatment of the prior
allegations of domestic violence against Marcus. Marcus successfully rebutted the
domestic violence presumption in 2006, and he has been awarded increasing custody of
the children since then. We read the court’s findings in the present custody modification
as recognizing that Marcus had a past history of domestic violence, but that there were
no current concerns and that the children would be best served by remaining in Marcus’s
custody, particularly in light of its concerns regarding Andrea.
             We agree that the superior court’s initial findings were problematic with
respect to the new domestic violence order Angelec obtained, but the court’s
supplemental findings have resolved our concerns. Andrea’s inclusion of the protective
order granted to Angelec appears to have been an attempt to establish, through non-
mutual, offensive collateral estoppel,23 that Marcus had committed domestic violence
against Angelec. A new instance of domestic violence might have been sufficient to
trump Marcus’s earlier rebuttal of the presumption against custody. But we need not —
and do not — decide what effect a new incident of domestic violence would have had



      23
             “Offensive use of collateral estoppel occurs where a plaintiff seeks to
preclude a defendant from relitigating an issue that the defendant previously litigated
unsuccessfully against the same or a different party.” United Cook Inlet Drift Ass’n,
895 P.2d at 950 n.7. We have previously held that “the decision to apply collateral
estoppel is within the discretion of the trial court, although this discretion must be
tempered by principles of fairness in light of the circumstances in each particular case.”
Misyura, 242 P.3d at 1040 (quoting Borg-Warner Corp., 850 P.2d at 635) (internal
quotation marks omitted).

                                          -10-                                      7027

because the superior court did not abuse its discretion in choosing not to apply collateral
estoppel against Marcus.
              “[C]ollateral estoppel bars relitigation, even in an action on a different
claim, of all issues of fact or law that were actually litigated and necessarily decided in
[a] prior proceeding.”24 The doctrine’s application here could arguably prevent Marcus
from contesting that he had recently committed a new crime of domestic violence. But
the superior court retains discretion regarding when it will apply the doctrine.25 The
court permissibly exercised that discretion here.
              First, the judge hearing Angelec’s domestic violence petition found she had
not proven the underlying domestic violence allegation in her petition. Thus, there was
no apparent reason for that judge to have granted a protective order because Marcus had
not been found to have done anything that would require changing the status quo.
              Second, the judge hearing Angelec’s domestic violence petition based his
entry of the protective order on two earlier violations of a civil no-contact order by
Marcus. It is not clear from the judge’s comments at the domestic violence hearing
which earlier instances he was referencing. And while Marcus had been fined previously
for violating the no-contact order, the judge hearing Angelec’s petition had not
previously issued a protective order in response to the violations. Judge McKay was
understandably reluctant to apply collateral estoppel where the judge presiding over the
domestic violence proceedings had not previously issued a protective order even though
Marcus twice violated a civil no-contact order, had found as a matter of fact that Marcus
did not commit domestic violence against Angelec, but had issued a protective order

       24
              Wall v. Stinson, 983 P.2d 736, 740 (Alaska 1999) (quoting Campion,
876 P.2d at 1098) (first alteration added, second alteration in original) (internal quotation
marks omitted).
       25
              Misyura, 242 P.3d at 1040.

                                            -11-                                       7027

anyway based on Marcus’s previous violations of the civil no-contact order (for which
he had already been fined).
              Third, the judge presiding over the domestic violence proceeding twice told
Marcus that the new protective order would have no impact on his life so long as he did
not violate it. Notably, the judge failed to explain that the protective order could have
a significant negative impact in future child custody proceedings.         To someone
unfamiliar with the law, the judge’s “no impact” statement might have dissuaded Marcus
from appealing the protective order. Taking Marcus’s entire situation into account, the
judge’s explanation was clearly incorrect. Marcus is a parent engaged in a contentious,
on-going custody dispute with a prior finding that he has a history of domestic violence;
an order finding that he had committed additional domestic violence has serious potential
to affect his custody of the children.
              Judge McKay carefully evaluated the record and evidence from Angelec’s
domestic violence protective order proceedings and permissibly concluded that the way
in which that proceeding was conducted justified not giving that order credence. We
conclude that Judge McKay did not abuse his discretion when he chose not to permit
Andrea to establish that Marcus committed domestic violence against Angelec through
non-mutual, offensive collateral estoppel.
              This holding raises the question whether Andrea should have been given
another opportunity to prove Marcus had committed domestic violence because she was




                                          -12-                                     7027

representing herself.26 Indeed, we have imposed additional obligations on the superior
court when self-represented litigants allege domestic violence.27
             But the facts of this case are materially different from our earlier cases, and
we conclude that the superior court’s decision not to hold another hearing was an
appropriate exercise of the court’s discretion. The court earlier had explicitly informed
Andrea that she could present evidence of domestic violence at the custody hearing.
Andrea failed to do so. And nothing in the record indicates that Andrea had personal
knowledge regarding Marcus’s alleged acts of domestic violence against Angelec,
making any requirement that the court question Andrea about those allegations an
exercise in futility.28 On the facts of this case, the court was not required to provide
Andrea with a new opportunity to prove her domestic violence allegations against
Marcus.




      26
             To the extent Andrea argues that our remand order required the superior
court to hold another hearing, she is incorrect. Our order gave the superior court the
option of holding another hearing, but did not require it to do so. Andrea C. v. Marcus
K., No. S-14996 (Alaska Supreme Court Order, July 28, 2014).
      27
              See, e.g., Williams v. Barbee, 243 P.3d 995, 1005 (Alaska 2010) (holding
that the superior court should have inquired into pro se party’s allegations of domestic
violence in her pleadings and should have allowed party to present evidence in support
of those allegations); Parks v. Parks, 214 P.3d 295, 300 (Alaska 2009) (holding that the
superior court should have inquired further into pro se party’s domestic violence
allegations).
      28
            See Alaska R. Evid. 602 (requiring fact witnesses to testify based on
personal knowledge); Williams, 234 P.3d at 1005; Parks, 214 P.3d at 300.

                                           -13-                                       7027

       B.	    The Superior Court Correctly Analyzed The Best Interest Factors.
              The superior court’s custody modification decision must be guided by the
best interest factors listed in AS 25.24.150(c).29 While the “court cannot assign
disproportionate weight to particular factors while ignoring others, it has considerable
discretion in determining the importance of each statutory factor in the context of a
specific case and is not required to weigh the factors equally.”30
              1.	    The superior court did not err when it found the children’s
                     needs were being met in Alaska.
              The superior court generally found that Daniel had some special needs that
were being met in Alaska and that both parents wanted to and could meet their children’s
needs. Overall, the superior court weighed these factors in favor of Marcus because both
children, especially Daniel, needed continuity and consistency — and their Alaska home
provided that.
              Andrea argues that the superior court “neglected . . . to make any findings
as to whether the needs of the children could be adequately met by Andrea in any other
state or, more importantly, whether Andrea was more willing and able to meet the needs
of the children than Marcus.” But a “court’s ultimate decision to give determinative
weight to one of [the best interest] factors and the consequent emphasis it placed on this
factor do not, standing alone, establish that it ignored the remaining factors or gave them
inadequate weight.”31 Here, the court sought to ensure that Daniel and Bryson had




       29
              AS 25.24.150(a), (c).
       30
            Williams, 243 P.3d at 1005 (quoting Barlow v. Thompson, 221 P.3d 998,
1005 (Alaska 2009)) (alteration omitted) (internal quotation marks omitted).
       31
              Ebertz v. Ebertz, 113 P.3d 643, 649 (Alaska 2005).

                                           -14-	                                     7027

stability in their lives, especially because both parents destabilized matters due to their
inability to cooperate over the course of this custody dispute.
              The testimony amply supports the superior court’s finding that the children,
especially Daniel, needed emotional stability — a need that was best met in Alaska in
Marcus’s continued custody. Andrea was the parent with whom Daniel had the more
difficult relationship. And the children’s psychologist was concerned about how a cross-
country move would impact Daniel, noting that physical stability leads to psychological
stability for young children. Thus, while the court recognized Andrea might personally
have the capability and desire to meet Daniel and Bryson’s needs, the court did not err
in finding it was not in the children’s best interest to relocate with her.
              2.	    The superior court did not assign disproportionate weight to the
                     stability factor.
              Relying on Moeller-Prokosch v. Prokosch,32 Andrea argues that the
superior court weighed the stability factor too heavily and “gave too little consideration
to the community, (and more importantly, the extended family), of the minor child[ren]
in the New Jersey area.”       Andrea also argues that the superior court’s decision
“shatter[ed] the bonds” between Daniel and Bryson and their half-brother, Charles.
              “The continuity factor has two components: maintaining geographic
continuity and maximizing relational stability.”33 Andrea is correct that “[a] continuity
test centered entirely on the child’s geographical stability would always favor placing the
child with the non-moving parent.”34 Indeed, the superior court “may properly award
primary custody to the relocating parent when that parent offers superior emotional


       32
              99 P.3d 531, 535 (Alaska 2004).
       33
              Blanton v. Yourkowski, 180 P.3d 948, 953 (Alaska 2008).
       34
              Meier v. Cloud, 34 P.3d 1274, 1279 (Alaska 2001).

                                           -15-	                                     7027

stability.”35    The real question on appeal is whether the court engaged in a
“comprehensive inquiry into each parent’s respective ability to maintain stable and
satisfactory relations between themselves and the child.”36
                The record supports the superior court’s finding in favor of Marcus. The
custody investigator’s report stressed that Bryson and Daniel continued to be placed “in
the middle” of their parents’ custody dispute and needed consistency and stability.37 The
investigator noted that Marcus provided a more stable environment and stated that “[t]he
boys need to remain together” and “need to remain with their familiar teachers and
friends.” Andrea, on the other hand, had a tumultuous relationship with Daniel, was
repeatedly ordered by the court to undertake parenting and anger management classes,
failed over a protracted period to take these classes, and failed to acknowledge her
shortcomings as a parent.
                The facts support the superior court’s conclusion that Andrea’s home would
not provide as emotionally stable an environment for the children as Marcus’s home.
Dr. Jones’s comments regarding the importance of stability for young children further
emphasizes the necessity of stability for Daniel and Bryson.
                Regarding Andrea’s assertion that the superior court’s decision “shatter[ed]
the bonds” between the boys and their half-brother, we have said that where “[a] review
of the record reveals little evidence that sibling bonds were of overwhelming importance
to [a sibling] or to his well-being . . . weighing sibling bonds less than other factors [is]


       35
                Id.
       36
              Id. (quoting McQuade v. McQuade, 901 P.2d 421, 426 (Alaska 1995))
(internal quotation marks omitted).
       37
             While the court gave it no weight, we note that the children also indicated
that they wanted to be in Anchorage to “be near their friends and complete school with
them.”

                                            -16-                                       7027

not an abuse of discretion.”38 Here, Daniel and Bryson shared a custodial household with
their half-brother for only the first 10 months of their half-brother’s life. The court’s
decision not to give particular weight to the half-sibling relationship in its determination
of the best interest factors was not an abuse of discretion.39
              Thus, we conclude that the superior court did not err in its consideration of
the stability factor.
V.       CONCLUSION
              For the reasons stated above, we AFFIRM the decision of the superior
court.




         38
              Stephanie W. v. Maxwell V., 274 P.3d 1185, 1192 (Alaska 2012).
         39
              See, e.g., Craig v. McBride, 639 P.2d 303, 306 (Alaska 1982). In Craig,
the half-siblings were separated for substantial lengths of time, and the superior court
determined that the sibling relationship was not critical for the child’s social
development. Id. at 306 n.11. There, this court stated: “Though maintaining sibling
relationships will typically be in the best interests of the child, cases will undoubtedly
arise where the best interests of the child dictate otherwise.” Id. at 306. This is such a
case.

                                           -17-                                       7027